 


109 HCON 231 IH: Recognizing the benefits and importance of Federally-qualified health centers and the Medicaid prospective payment system for such centers.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 231 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Pickering (for himself, Mr. Towns, Mr. Hall, Mr. Sessions, Mr. Goode, Mrs. Myrick, Mr. Burgess, Mr. Whitfield, Mr. Moran of Kansas, Mr. Olver, Mr. Cardoza, Mr. Cuellar, Mr. Payne, Mr. Baird, Mr. Lynch, Mr. Evans, Ms. Herseth, Mr. Case, Mr. McDermott, Mrs. Christensen, Mr. Sanders, Mr. Capuano, Mr. Inslee, Mr. Waxman, Mr. Norwood, Mrs. Cubin, Mr. Brown of Ohio, Mr. Terry, Mr. Al Green of Texas, Mr. Conyers, Ms. Norton, Mr. Putnam, and Mr. Filner) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Recognizing the benefits and importance of Federally-qualified health centers and the Medicaid prospective payment system for such centers. 
 
Whereas Federally-qualified health centers—community, migrant, public housing, and homeless health centers—form the back bone of the Nation’s health care safety net, providing care to nearly 6 million of the 53 million people enrolled in the Medicaid program nationwide; 
Whereas to protect the valuable resources intended to assist community, migrant, public housing, and homeless health centers in caring for the uninsured, the Congress in 1989 created the concept of Federally-qualified health centers and required that the services of such centers be covered as guaranteed benefits under Medicaid; 
Whereas the number of uninsured people served by Federally-qualified health centers (FQHCs) has doubled since 1989, a growth rate more than twice that of the Nation’s uninsured population; 
Whereas FQHC patients are more likely than the general population to be enrolled in Medicaid, with 36 percent of all FQHC patients enrolled in the program compared to 12 percent nationally; 
Whereas FQHCs provided 17 percent of all Medicaid and State Health Insurance Program office visits in 2001; 
Whereas Medicaid on average contributes 36 percent of an FQHC's budget, with the remainder provided by Federal grants, State and local governments, Medicare, private contributions, private insurance, and patient fees;  
Whereas the cost of treating Medicaid patients at FQHCs is 30 to 34 percent less than the cost for those receiving care elsewhere, and 26 to 40 percent lower for prescription drug costs; 
Whereas such cost is 35 percent lower for diabetics and 20 percent lower for asthmatics, and diabetes and asthma are two of the most commonly treated diseases at FQHCs; 
Whereas FQHC Medicaid patients are 22 percent less likely to be hospitalized for potentially avoidable conditions than those obtaining care elsewhere; 
Whereas in 2000 a bipartisan majority of the Congress established a prospective payment system (PPS) to ensure that FQHCs receive sufficient Medicaid funding, thereby striking a balance between protecting the Federal investment in such health centers and State flexibility in designing the payment system for these centers; 
Whereas the PPS has allowed States to appropriately predict and budget the cost of FQHC Medicaid expenditures; 
Whereas the PPS has allowed FQHCs to provide and expand primary care services to more people in need, while promoting efficient operation of and ensuring adequate Medicaid reimbursement for these centers; 
Whereas without the assurance of sufficient Medicaid funding under the PPS, FQHCs would likely be forced to cross-subsidize Medicaid underpayments with Federal grant dollars intended to care for the uninsured; 
Whereas if the PPS were eliminated or changed communities could be left without access to primary and preventive health care services, thus undoing decades of investment by the Congress in the health care safety net; and 
Whereas FQHCs provide cost-effective, high-quality health care to the Nation's poor and medically underserved (including the working poor, the uninsured, and many high-risk and vulnerable populations), acting as a vital safety net in the Nation's health delivery system, meeting escalating health needs, and reducing health disparities: Now, therefore, be it 
 
That— 
(1)it is the sense of the Congress that the Medicaid prospective payment system for Federally-qualified health centers is critical to ensuring that both Medicaid recipients and the Nation’s uninsured population have access to quality affordable primary and preventive care services; and 
(2)the Congress recognizes the critical role of such health centers as an essential source of care for millions of Medicaid recipients and uninsured Americans and supports continuation of the prospective payment system in helping to maintain this system of care.  
 
